Case 3:18-cv-14330-AET-TJB Document 4-6 Filed 10/17/18 Page 1 of 10 PageID: 54




                                                Computer Forensics, LLC
                                                1880 N. Congress Ave Suite 33 3
                                                Boynton Beach, FL 33426
                                                Main: 561.404.3074
                                                www.ComputerForensicsLLC.com




      EXPERT REPORT REGARDING TESTING OF IPP INTERNATIONAL UG'S
                  INFRINGEMENT DETECTION SYSTEM




 Prepared By:      Patrick Paige, EnCE SCERS
                   Managing Member
                   Computer Forensics, LLC




                                         1

                                                                  Exhibit B
Case 3:18-cv-14330-AET-TJB Document 4-6 Filed 10/17/18 Page 2 of 10 PageID: 55



                            DECLARATION OF PATRICK PAIGE

        I, PATRICK PAIGE, DO HEREBY DECLARE:

        1.     I am over the age of eighteen (18) and otherwise competent to make this

 declaration. The facts stated in this declaration are based upon my personal knowledge.

        2.     I was a police officer from 1989 until 2011 for the Palm Beach County Sherriff's

 Office. And, from 2000-2011, I was a detective in the Computer Crimes Unit. After leaving the

 Palm Beach County Sherriff's Office, I founded Computer Forensics, LLC, where I am currently

 employed.

        3.     I have taken over 400 hours of courses designed to teach people how to conduct

 computer forensic examinations.

        4.      Also, while working from 2003-2011 for Guidance Software, the makers of

 EnCase, I taught over 375 hours of courses in computer forensics ranging from beginner to

 advanced levels.

        5.      As a computer crimes detective for the Palm Beach County Sheriff's Office, I

 have conducted forensic computer examinations for:

                (a)    Broward County Sheriff's Office (BSO);

                (b)    Federal Bureau of Investigation (FBI);

                (c)    U.S. Customs and Border Protection (CBP);

                (d)    Florida Department of Law Enforcement (FDLE);

                (e)    U.S. Secret Service;

                (f)    Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF); and

                (g)    Various municipalities in the jurisdiction of Palm Beach County.




                                                 2
Case 3:18-cv-14330-AET-TJB Document 4-6 Filed 10/17/18 Page 3 of 10 PageID: 56



        6.      I have had students in my courses from various government branches, including:

 (a) sheriff's offices; (b) FBI agents; (c) ATF agents; (d) agents from the Central Intelligence

 Agency; and (e) individuals from other branches of government and the private sector.

        7.      I have received the following awards and commendations:

                (a)    1991 - Deputy of the Year, awarded by the 100 Men's Club of Boca
                       Raton & Rotary Club.

                (b)     1997-Deputy of the Month for June.

                (c)     2001 - Detective of the Month for October.

                (d)    2002 -Outstanding Law Enforcement Officer of the Year, awarded by the
                       United States Justice Department for work in the US. vs. Jerrold Levy
                       case.

                (e)    2003 - U.S. Customs Service Unit Commendation Citation Award for
                       computer forensic work in Operation Hamlet. Operation Hamlet was one
                       of the largest rings in the history of U.S. Customs of individuals who were
                       molesting their own children, and transmitting the images and video via
                       the Internet.

                (f)     2005 -Detective of the Month for December.

                (g)     2006 - Letter of Commendation issued by the FBI for outstanding
                        computer forensic work in the US. vs. Frank Grasso case.

                (h)     2007 - Outstanding Law Enforcement Officer of the Year, awarded by the
                        United States Justice Department for work in the US. vs. Jimmy Oliver
                        case.

        8.      I have testified as a fact and expert witness on numerous occasions in the field of

 computer forensics in both trial-level and appellate proceedings before state, federal, and military

 courts in California, Florida, Indiana, New Jersey, New York, and Pennsylvania.

        9.      No court has ever refused to accept my testimony on the basis that I was not an

 expert in computer forensics. My skill set and my reputation are my most important assets in my

 current position with Computer Forensics, LLC.


                                                  3
Case 3:18-cv-14330-AET-TJB Document 4-6 Filed 10/17/18 Page 4 of 10 PageID: 57



        10.     As part of my duties within the Computer Crimes Unit at the Palm Beach County

Sherriff' s Office, I investigated cases involving the use of the Internet, including cases involving

peer-to-peer file sharing networks. In this role, I also investigated Internet child pornography

and computer crime cases.

        11.     I was assigned to the Computer Crimes Unit that worked in conjunction with a

private company called TLO Corp.

        12.     When I worked with TLO Corp., I supervised the other detectives assigned to the

unit, which consisted of six online investigators and two computer forensic examiners.

        13.     In my experience, during the initial phase of Internet based investigations, the

 offender is only known to law enforcement by an IP address.

        14.     The only entity able to correlate an IP address to a specific individual at a given

 date and time is the Internet Service Provider ("ISP").

        15.     Once provided with the IP Address, plus the date and time of the detected and

 documented activity, ISP's can use their subscriber logs to identify the name, address, email

 address and phone number of the applicable subscriber in control of that IP address at the

 stipulated date and time.

        16.     With regard to my experience investigating child pornography cases, I supervised

 police officers whose responsibility it was to establish a successful TCP/IP connection with

 persons who were sending pornographic images of children or other illegal content over the

 Internet using peer-to-peer file sharing programs.

        17.     The offenders' IP addresses, as well as the dates and times of the illegal
 transmission were recorded.




                                                  4
Case 3:18-cv-14330-AET-TJB Document 4-6 Filed 10/17/18 Page 5 of 10 PageID: 58



         18.        An officer would then request that the assistant state attorney subpoena the

 corresponding ISPs for the purpose of identifying the subscribers that were transmitting the

 illegal content.

         19.        In these cases, the subscribers were not notified by the ISPs that their identity was

 being subpoenaed because they could have deleted the images and destroyed the data.

         20.        After receiving the subscribers' identities, we would prepare a search warrant that

 would authorize us to enter the subscribers' dwelling and seize all of their computer devices.

         21.        I was directly involved in approximately 200 search warrants either by way of

 managing the process or performing it personally while at the Computer Crimes Unit.

         22.        From my experience, Plaintiff is likely to identify the infringer. Indeed, during

 my time in the Computer Crimes Unit, I can recall only one instance in all the times that we

 executed a search warrant and seized computers, where we did not find the alleged illegal

 activity at the dwelling identified in the search warrant.

         23.        In that one instance, the Wi-Fi connection was not password protected, and the

 offender was a neighbor behind the residence.

         24.        I never came across a Wi-Fi hacker situation.

         25.        In my opinion, a child pornographer has a greater incentive to hack someone's

 Wi-Fi connection than a BitTorrent user because transmission of child pornography is a very

 serious crime with heavy criminal penalties, and many offenders can face life sentences if

 convicted.

         26.        The process used by law enforcement mirrors the process used by Malibu Media
 and IPP to correlate an IP address to an individual.




                                                      5
Case 3:18-cv-14330-AET-TJB Document 4-6 Filed 10/17/18 Page 6 of 10 PageID: 59



         27.      In order to ascertain the identity of the infringer, just as with law enforcement,

 Malibu Media must subpoena the ISP to learn the subscriber's true identity.

         28.      I tested IPP International U.G. 's ("IPP") infringement detection system. The

 infringement detection system is named "Observer." It is owned and used by IPP to identify

 individuals who are illegally downloading and distributing content via BitTorrent.                             This

 technology and similar investigative methods are used by law enforcement officials when

 tracking individuals who transmit contraband files such as child pornography via the Internet.

         29.       I tested IPP's infringement detection system for its accuracy in detecting and

 recording infringement via BitTorrent, ascertaining an infringing IP address 1 , and identifying the

 "test" files being distributed on BitTorrent.

         30.       To conduct this test, I first downloaded four public domain movies from the

 national archive.

         31.       I then encoded text into each video. The purpose of this encoding was to ensure

 that when the file is located and download by IPP, it could be easily identified as the videos I

 personally encoded and seeded.

          32.      I then setup and configured four computers, each of which was connected to the

 Internet and each computer was configured with its own unique static IP address.

          33.      I then configured three computers with a Windows 7 operating system, and the

 fourth computer was a MacBook Pro configured with OS X El Capitan version 10.11.4. I

 installed a different BitTorrent client2 onto each computer system as listed below:




 ' An IP address is a numerical value assigned to a computer or device that transmits and receives data via the
 Internet. When a computer user accesses the Internet, their Internet Service Provider assigns them a unique IP
 address for that session. In order to identify a computer user who is downloading files via the Internet, one must be
 able to identify the IP address the user was using at that exact time and date of downloading.
 2 A BitTorrent client is software that enables the BitTorrent protocol to work.

                                                            6
Case 3:18-cv-14330-AET-TJB Document 4-6 Filed 10/17/18 Page 7 of 10 PageID: 60



               Comnuter              Oneratine- Svstem               BitTorrent Client
          Dell Laptop              Windows 7                    uTorrent Version 3.4.7
          Dell Laptop              Windows 7                    qBittorrent Version 3.3.4
          Dell Laptop              Windows 7                    Transmission Version 2.84
          MacBook Pro Laotoo       OS X El Capitan 10.11.4      uTorrent Version 1.8.7


          34.   After installing the BitTorrent clients, I also installed Wireshark and WinDump

 onto each computer. Wireshark and WinDump are programs that capture network traffic and

 create PCAP files. PCAP stands for "packet capture." PCAPs are akin to videotapes. Indeed, a

 PCAP is like a video recording of all the incoming and outgoing transactions of a computer. I

 have used Wireshark and WinDump software while in law enforcement to examine network

 traffic while investigating P2P cases.

          35.   After installing Wireshark and WinDump onto each of the computers, I

 transferred the movie files that I created for the test to each of the four computers.

          36.   I then used one of the BitTorrent clients on the test computers to make .torrent

 files. I then seeded the four test movies.

          37.   On June 3, 2016 the test was conducted. Given only the torrent files, IPP was

 able to correctly identify all four static IP addresses for each of the test computers that were

 seeding the movies within minutes of starting the test. Soon after the test, IPP sent me the PCAP

 files they recorded during the test for each one of my static IP addresses.

          38.   I reviewed IPP's PCAPs vis-a-vis the PCAP log files created by each of my test

 computers, and determined that IPP's PCAPs match my PCAPs. This could not have happened

 unless IPP's server was connected to the test computers because the transactions would not
 match.

          39.   I also conducted an examination of IPP's PCAPs to determine if the detection

 software can accurately identify the BitTorrent clients I used during the test. Using Wireshark

                                                   7
Case 3:18-cv-14330-AET-TJB Document 4-6 Filed 10/17/18 Page 8 of 10 PageID: 61



software I loaded IPP's PCAPs recorded on the day of the test. IPP's system was able to

accurately record the names and version numbers of all four BitTorrent client's software I used

on each of the test computers.

        40.    When a BitTorrent client is installed onto a computer, the computer randomly

selects a port number for its network communication. A port number is an integer ranging from

0 to 65535. The following is a chart listing the port number assigned to each of the test

computers:

                       Comnuter                BitTorrent Client          Port
                 Dell Laptop               uTorrent Version 3.4.7       51892
                 Dell Laotoo               qBittorrent Version 3.3.4    8999
                 Dell Laotop               Transmission Version 2.84    51413
                 MacBook Pro Laptop        uTorrent Version 1.8.7       10088


        41.     Examination of IPP's PCAP revealed that the port numbers recorded by IPP's

 system matched the port numbers from the test computers used for BitTorrent communications.

 Accordingly, my analysis confirmed that IPP was able to accurately identify the port number

 assigned to each test computer's BitTorrent client.

        42.     From this test, I concluded that IPP's infringement detection system worked, and

 had a subpoena been issued for my IP addresses, it would have revealed my identity. I also

 concluded that IPP's infringement detection system accurately identifies the BitTorrent clients as

 well as the BitTorrent client's port number.

        43.     In the past, Malibu has also retained Excipio GrnbH's ("Excipio") to track

 infringement of Malibu's copyrighted works. In June 2013, in anticipation of the Bellwether

 trial in the Eastern District of Pennsylvania, I conducted a test of Excipio's infringement

 detection system. After performing the test, I concluded that Excipio's infringement detection

 system works. Specifically, the system accurately records the IP address of a person using

                                                  8
Case 3:18-cv-14330-AET-TJB Document 4-6 Filed 10/17/18 Page 9 of 10 PageID: 62



BitTorrent to transmit data to Excipio's computer servers. Excipio's system operates nearly the

same fashion as IPP' s system.

       44.      In addition to testing Malibu's investigators' systems, I have also conducted

computer forensic examinations for Malibu in their copyright infringement cases throughout the

country.

       45.         Indeed, in my role as an expert for Plaintiff, I have examined countless computer

hard drives for evidence of: (a) the use of BitTorrent; (b) infringement of the copyrighted "X­

Art" works owned by Plaintiff; (c) spoliation of evidence; and (d) suppression of evidence.

These examinations have revealed either: (1) evidence of copyright infringement of Malibu

Media, LLC's works; or (2) evidence of suppression and spoliation. Sometimes I have found

both. By way of illustration, below are examples where Malibu obtained a Defendant's hard

drive and discovered evidence of its movies, spoliation, and/or defendants' failures to disclose

all hard drives.

             a. Malibu Media, LLC v. Weaver, No. 8:14-cv-01580-VMC-TBM (M.D. Fla. 2015):
                In Weaver, the Court ordered production of the hard drives, and my forensic
                examination revealed evidence which irrefutably demonstrated: (a) Defendant's
                BitTorrent use; (b) the prior existence of numerous X-Art titles; (c) the deletion of
                BitTorrent files and uninstallation of a BitTorrent client; and (d) the existence of
                other computer devices that have not been produced. Because of this examination,
                Malibu was able to successfully disprove Defendant's denial of infringement.

             b. Malibu Media, LLC v. Huseman, No. I: 13-cv-02695-WYD-MEH (D. Colo.
                2014): In the Huseman case, I discovered evidence of: (a) BitTorrent use; (b) the
                prior existence of numerous X-Art titles; (c) the deletion of BitTorrent files and
                uninstallation of a BitTorrent client; and (d) the existence of other computer
                devices that had not been produced to me for examination, one of which
                contained titles of Plaintiff's copyrighted works. Ultimately, the parties stipulated
                to a final judgment in favor of Malibu Media, LLC.

             c. Malibu Media, LLC v. John Doe, No. 1:14-cv-10155-KBF (S.D.N.Y. 2015): My
                forensic examination revealed that defendant had over eleven different file
                destruction software programs on his hard drive - each with the capability of
                destroying substantial amounts of data. He used several of the software programs

                                                   9
Case 3:18-cv-14330-AET-TJB Document 4-6 Filed 10/17/18 Page 10 of 10 PageID: 63



                 just days before turning it over for imaging and examination. I also detected that
                 prior to defendant's use of the file destruction software, the defendant connected
                 another undisclosed external storage device to his hard drive. This suggested that
                 defendant was storing data which he wanted to retain prior to using the file
                 destruction software programs on his hard drive. Ultimately, the defendant
                 admitted to his infringement and apologized to Malibu.

              d. Malibu Media, LLC v. Tashiro, No. 1:13-cv-00205-WTL-MJD (S.D. Ind. 2014):
                 My examination revealed that defendants deleted thousands ofBitTorrent files the
                 night before producing the hard drives for imaging. My examination also revealed
                 that defendants possessed and used other hard drives which were never disclosed
                 or produced during discovery. Ultimately, the court imposed terminating
                 sanctions against defendants for failure to disclose documents, spoliation, and
                 perjury.

              e. Malibu Media, LLC v. John Doe, No. 12-2078 (E.D. Pa. 2013): In this
                 "Bellwether" case, my examination of defendant's hard drive revealed that he
                 installed a Windows operating system three (3) days after being served with a
                 subpoena for production of his computer device. This installation resulted in the
                 complete destruction of all files contained within the hard drive prior to the
                 Windows installation. After falsely testifying, Defendant admitted that he had
                 downloaded Plaintiff's copyrighted works and had wiped his desktop computer
                 (by installing a new Windows operating system) to conceal the infringements. In
                 the end, the Court entered a substantial judgment in favor of Malibu.

        46.      I am paid on an hourly basis by Malibu Media, LLC, at the rate of $325.00 per

 hour for pre-trial investigative work, although the fee increases if I am required to testify at trial.

         FURTHER DECLARANT SAYETH NAUGHT.

                                               DECLARATION

         PURSUANT TO 28 U.S.C. § 1746, I hereby declare under penalty of perjury that the

 foregoing is true and correct.

         Executed on this 19th day of August, 2016.




                                                    10
